Arterburn, J.
This is an appeal from a judgment in abatement. It arises from a ruling on a petition filed in an estate proceeding to determine the rights and interest of a widow of the decedent.
*583Under Acts 1925, ch. 201, §1, p. 487, being §4-214, Burns’ 1946 Replacement, such a judgment does not fall within any of the classes of appeals listed of which this court has jurisdiction. Dept. St. Rev., Inh. Tax Div. v. Short, Admx., etc. (1955), 234 Ind. 417, 127 N. E. 2d 341; State of Indiana ex rel. Green v. Jeffries et al. (1925), 83 Ind. App. 524, 149 N. E. 373.
This appeal has been erroneously filed in the Supreme Court. Under the authority of Acts 1901, ch. 247, §13, p. 565, being §4-217, Burns’ 1946 Replacement, and under Rule 2-41 of this court, this appeal is ordered transferred to the Appellate Court of the State of Indiana.
Bobbitt, C. J., Emmert, Achor and Landis, JJ. concur.
Note. — Reported in 131 N. E. 2d 300.